
	

114 HR 4223 IH: Protecting Our Students by Terminating Graduate Rates that Add to Debt Act
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4223
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Ms. Judy Chu of California (for herself, Ms. Lee, Ms. Kuster, Mr. Lowenthal, Mr. Honda, Mr. Takano, Ms. Titus, Mr. McDermott, Mr. Garamendi, Ms. Eddie Bernice Johnson of Texas, Mrs. Capps, Mrs. Napolitano, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to reinstate the authority of the Secretary of Education
			 to make Federal Direct Stafford Loans to graduate and professional
			 students.
	
	
 1.Short titleThis Act may be cited as the Protecting Our Students by Terminating Graduate Rates that Add to Debt Act or the POST GRAD Act. 2.Reinstatement of authority to make Federal Direct Stafford Loans to graduate and professional studentsSection 455(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)(3)) is amended—
 (1)in the paragraph heading, by inserting Temporary before Termination; and (2)in subparagraph (A), in the matter preceding clause (i), by inserting , and ending on or before June 30, 2016 after 2012.
 3.Inapplicability of rulemaking requirementsSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c); 1098a) shall not apply to the regulations under this Act.
		
